Exhibit 10.2

 

DOMINION HOMES, INC.

AMENDED AND RESTATED 2003 STOCK OPTION AND

INCENTIVE EQUITY PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

Dominion Homes, Inc., an Ohio corporation (the “Company”), hereby grants its
common shares, without par value (the “Shares”), to the Recipient named below,
subject to the restrictions contained herein. The terms and conditions of this
grant are set forth in this cover sheet, in the attached Agreement, the Dominion
Homes, Inc. Amended and Restated 2003 Stock Option and Incentive Equity Plan
(the “Plan”) and in the Plan prospectus. Copies of the Plan and the Plan
prospectus are attached.

 

Date of Grant: February 7, 2006

 

Name of Recipient: William G. Cornely

 

Recipient’s Social Security Number:

 

Number of Shares Granted: 25,000 shares

 

Vesting Start Date: February 7, 2006

 

Vesting Schedule: Subject to all of the terms and conditions set forth in the
attached Agreement and the Plan, the restrictions on your Shares will lapse as
follows: (i) for 50% of the total shares granted (12,500 shares), the
restrictions will lapse as to one-fourth of these shares (3,125 shares) on each
of the first, second, third, and fourth anniversaries of the Vesting Start Date
set forth above; and (2) for 50% of the total shares granted (12,500 shares),
the restrictions will lapse upon the Company’s achievement of $220 million in
shareholders equity at the end of any fiscal quarter through and including
December 31, 2009. The restrictions on the 12,500 described in (i) above only
will lapse and the Shares will fully and immediately vest if the Company
terminates you without Cause (as defined in your Employment Agreement with the
Company). Otherwise, termination of your employment for any reason will not
result in a lapse of the restrictions on your Shares.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
enclosed.

 

Recipient:   

/s/ William G. Cornely

--------------------------------------------------------------------------------

     William G. Cornely Company:    By:   

/s/ Christine A. Murry

--------------------------------------------------------------------------------

     Its:    Vice President, Corporate Counsel and Secretary



--------------------------------------------------------------------------------

DOMINION HOMES, INC.

AMENDED AND RESTATED 2003 STOCK OPTIONS AND

INCENTIVE EQUITY PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

The Plan and

Other Agreements

   The text of the Plan, as it may be amended from time to time, is incorporated
in this Agreement by reference. This Agreement (which also includes the cover
sheet) and the Plan constitute the entire understanding between you and the
Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning such grant are superseded. In the event
that any provision in this Agreement conflicts with any term in the Plan, the
term in the Plan shall be deemed controlling. Certain capitalized terms used in
this Agreement are defined in the Plan. Vesting    The Shares granted under this
Agreement shall initially be unvested, and, unless and until they vest in
accordance with the Vesting Schedule on the attached cover sheet, they shall be
subject to forfeiture. In the event of a “change in control” of the Company, all
Shares granted under this Agreement shall fully vest effective as of the date of
the change in control. Termination of Service    Upon your Termination for any
reason other than by the Company without Cause (as defined in your Employment
Agreement with the Company or, if you do not have an Employment Agreement, as
defined in the Plan), including Termination by reason of your death or
Disability, any Shares which have not vested on or before your Termination shall
be forfeited, and no Shares granted under this Agreement will continue to vest
after your Termination. In the event that your employment is Terminated without
Cause, the shares described in (i) at page 1 of this Agreement which have not
vested on or before your Termination shall fully and immediately vest. Tax
Deduction Limitations    Notwithstanding any provision contained in the Plan,
this Agreement or the attached cover sheet, if the vesting of any of the Shares
in any taxable year of the Company would prevent the Company from deducting the
then fair market value of such Shares for federal income tax purposes in such
taxable year under any applicable provision of the Code, then, such Shares shall
not become vested in such taxable year of the Company. Instead, any such Shares
which would have become vested shall vest as of the first day of each succeeding
taxable year of the Company, as to the maximum number permitted in each such
year which would allow the Company to deduct the then fair market value of such
Shares for federal income tax purposes.

 

-2-



--------------------------------------------------------------------------------

Transfer Restrictions    Until the Shares are vested in accordance with the
terms of this Agreement and the attached cover sheet, they may not be sold,
assigned, transferred, pledged or otherwise encumbered. Certificates issued in
respect of the Shares which are unvested shall be registered in your name and
deposited by you, together with a stock power endorsed in blank, with the
Company. Upon the vesting of Shares, such restrictions on transfer will
terminate with respect to such vested Shares and the Company shall deliver to
you the certificates issued in respect of such vested Shares. Voting and
Dividend Rights    Unless and until any unvested Shares are forfeited pursuant
to the applicable provisions of this Agreement and the attached cover sheet, you
shall have all voting rights with respect to the Shares. Any dividends
associated with unvested Shares will be retained in an escrow account and
distributed to you when the Shares vest or forfeited if the Shares are
forfeited. Income Tax Election    If you make an election under Section 83(b) of
the Code, you shall provide to the Company a copy of such election within thirty
(30) days of the filing of such election with the Internal Revenue Service.
Withholding Taxes    The Company shall be entitled and is authorized, if the
Committee deems it necessary or desirable, to withhold (or to secure payment
from you, in lieu of withholding) for any federal, state or local income taxes
payable, as may be permitted under the Plan. No Employment Rights    This
Agreement does not give you the right to continue in the employment of the
Company or any Subsidiary. The Company and each Subsidiary reserves the right to
Terminate you at any time and for any reason, subject to the provisions of your
Employment Agreement with the Company. Adjustments    The Committee may adjust
the number of Shares covered by this Agreement under certain circumstances as
provided in the Plan. Notwithstanding anything to the contrary contained in this
Agreement, the Shares granted hereunder (and the vesting thereof) shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company becomes subject to such corporate activity.

 

-3-



--------------------------------------------------------------------------------

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Ohio.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

-4-